DETAILED ACTION
This is a non-final Office action in response to the remarks filed 03/26/2021.

Status of Claims
Claims 1-21 are pending;
Claims 1-18, 20, and 21 are original; claim 19 has been withdrawn;
Claims 1-18, 20, and 21 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election without traverse of Species B (Figures 1-8, 10, and 11) in the reply filed 03/26/20121 is acknowledged.  Accordingly, claim 19 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01/18/2021 has been considered by the Examiner.

Claim Objections
Claims 1, 3, 5, 12, and 17 are objected to because of the following informalities:
Claim 1, line 1, the applicant is advised to amend "unit comprising" to --unit, the system comprising--.
Claim 3, line 1, the term "rotates" denotes actual motion and should be amended to --is able to rotate-- or the like.  See claim 1, lines 3 and 4.
Claims 5 and 12, it is not clear as to why the singular verb "comprises" is used in claim 5 (line 2) while the plural verb "are" is used in claim 12 (line 1), since the term "plurality" is both used in claims 5 and 12.
Claim 17, line 1, "tilt" appears to be --tilting--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 8, 11, 12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, there is insufficient antecedent basis for the limitation "the data connections" (claim 4, line 1) in the claim.  Also, it is not clear as to how the "data connections" in claim 4 (line 1) are related to the "connections" in claim 1 (line 4).  Appropriate correction is required.
Regarding claim 8, it is recited in lines 1 and 2, "wherein the power slip ring includes N power connectors and a ground connector."  It is not clear as to what the limitation "N" represents in the claim.  Since the specification explains that "the power slip ring includes any number N of power connectors and a ground connector" (paragraph 0035, line 3), for the purpose of examination, the Examiner considers the limitation "N" to represent --any number-- (e.g., 0, 1, 2, etc.).  Appropriate correction is required.
Regarding claim 11, it is recited in lines 1 and 2, "[t]he system of claim 1, wherein the pan tilt unit is one of a plurality of pan tilt units."  Note that the "pan tilt unit" and the "plurality of pan tilt units" are positively recited in the body of claim 11 as required structures within the scope of claim 11.  Also note that claim 11 depends directly from claim 1, which recites in line 1, "[a] system for a pan tilt unit comprising."  As best understood, the "pan tilt unit" is functionally recited in the preamble of claim 1 as a functional element that is not a required structure within the scope of claim 1.  As such, the positive recitations of the "pan tilt unit" and the "plurality of pan tilt units" in the body of claim 11, with the functional recitation of the "pan tilt unit" in the preamble of claim 1, render the scope of claim 11 indefinite.  It is not clear as to whether or not the "pan tilt unit" and the "plurality of pan tilt units" are required structures within the scope of claim 11 for which the applicant is seeking patent protection.  The applicant is Similar rejection and similar interpretation apply to claim 12.  Appropriate correction is required.
Regarding claim 21, the limitation "an outer rotating portion" is recited twice, e.g., in lines 3 and 5.  As such, it is not clear as to whether the "outer rotating portion" in line 5 is the same as or different from the "outer rotating portion" in line 3.  Moreover, the limitation "the outer rotating portion" is recited in lines 6 and 7.  It is not clear as to whether the "outer rotating portion" in lines 6 and 7 refers to the "outer rotating portion" in line 3 or the "outer rotating portion" in line 5.  Appropriate correction is required.
Claim 5 is rejected as being dependent from claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 13-15, 18, 20, and 21, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 9,686,452 B2).
Regarding claim 1, Jones discloses a system for a pan tilt unit (10, fig 1) comprising: a support (12, fig 1); a slip ring (70, fig 1), wherein an outer rotating portion (68, fig 1) of the slip ring is able to rotate about the support (col 4, lines 61-67), wherein the slip ring comprises connections (40, 72, fig 1) between an inner static portion (38, fig 1) of the slip ring and the outer rotating portion of the slip ring; a rotating platform (56, fig 1; note that the term "platform" is defined as "a raised floor or other horizontal surface" at https://www.thefreedictionary.com/platform, last accessed 05/21/2021; note that the top end wall 56 of the substantially cylindrical housing 50 of the panning-only stage 48 is a raised floor extending from the annual outer wall 54 or a horizontal surface, therefore, is a rotating platform), wherein the rotating platform is coupled to the outer rotating portion of the slip ring (col 4, line 45); and a tilting mechanism (46, fig 4), wherein the tilting mechanism is coupled to the rotating platform (col 5, lines 1-3).






    PNG
    media_image1.png
    398
    490
    media_image1.png
    Greyscale

[AltContent: textbox (20a – Path or Channel)]
[AltContent: connector]







Regarding claim 2, wherein the slip ring comprises a data slip ring (col 6, lines 39-44).
Regarding claim 3, wherein the data slip ring rotates with no rotation limit around the support (col 14, lines 1-6).
Regarding claim 9, wherein the support comprises a rigid hollow tube (20, fig 1).
Regarding claim 13, wherein the tilting mechanism comprises two or more mounts (84, 86, fig 4, col 5, lines 15, 16, 26, and 27).
Regarding claim 14, wherein two mounts (84, 86, fig 4) of the two or more mounts are coupled to move together around a common tilt axis (108, fig 1).
Regarding claim 15, wherein a mount (86, fig 4) of the two or more mounts is coupled to one (106, fig 1) of the following: a camera, an audio sensor, a radar sensor, a laser illuminator, or a lidar sensor.
Regarding claim 18, wherein a top platform (92, fig 1; note that the term "platform" is defined as "a raised floor or other horizontal surface" at https://www. thefreedictionary.com/platform, last accessed 05/21/2021; note that the top planar end wall 92 of the housing 82 of the tilting and panning stage 46 is a raised floor extending from the outer wall 86 or a horizontal surface, therefore, is a top platform) is coupled to a top (16, fig 1) of the support.
Regarding claim 20, wherein the support comprises a path or a channel (20a, fig 1, see annotation) for passing wiring, tubing, and/or hoses (32, fig 1) through the support.
Regarding claim 21, Jones discloses a method for a pan tilt unit (10, fig 1), comprising: disposing a support (12, fig 1); disposing a slip ring (70, fig 1), wherein an outer rotating portion (68, fig 1) of the slip ring is able to rotate about the support (col 4, lines 61-67), wherein the slip ring comprises connections (40, 72, fig 1) between an inner static portion (38, fig 1) of the slip ring and an outer rotating portion (68, fig 1) of the slip ring; disposing a rotating platform (56, fig 1; note that the term "platform" is defined as "a raised floor or other horizontal surface" at https://www.thefreedictionary. com/platform, last accessed 05/21/2021; note that the top end wall 56 of the substantially cylindrical housing 50 of the panning-only stage 48 is a raised floor extending from the annual outer wall 54 or a horizontal surface, therefore, is a rotating platform), wherein the rotating platform is coupled to the outer rotating portion of the slip ring (col 4, line 45); and disposing a tilting mechanism (46, fig 4), wherein the tilting mechanism is coupled to the rotating platform (col 5, lines 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,686,452 B2) in view of Maekawa et al.                  (US 9,369,613 B2), hereinafter Maekawa.
Regarding claim 4, Jones teaches the system, wherein the connections include a plurality of electrical conductors (col 4, lines 17-22, col 5, lines 32-35).
Jones does not explicitly disclose the system, wherein the connections include data connections, wherein the data connections comprise a plurality of shielded connections.
Maekawa teaches a cable (40, fig 6) comprising: a plurality of shielded conductors (A1, A2, A3, fig 6, col 6, lines 58-61) including a signal line (A1, fig 6), a power supply line (A2, fig 6), and a ground line (A3, fig 6), wherein the signal line and the ground line define data connections (col 6, lines 62-64, col 7, lines 1-3).






    PNG
    media_image2.png
    598
    581
    media_image2.png
    Greyscale









Jones and Maekawa are analogous art because they are at least from the same field of endeavor, i.e., camera systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the plurality of electrical conductors (Jones: col 4, lines 17-22, col 5, lines 32-35) as a plurality of shielded conductors (Maekawa: A1, A2, A3, fig 6, col 6, lines 58-61) including a signal line (Maekawa: A1, fig 6), a power supply line (Maekawa: A2, fig 6), and a ground line (Maekawa: A3, fig 6) as taught by Maekawa.  The motivation would have been to provide essential conventional electrical conductors to the pan tilt unit.  Therefore, it would have been obvious to combine Jones and Maekawa to obtain the invention as specified in claim 4.
Accordingly, Jones, as modified by Maekawa with respect to claim 4, teaches the system, wherein the data connections (Jones: 40, 72, fig 1; Maekawa: A1, A3, fig 6, col 6, lines 62-64, col 7, lines 1-3) comprises a plurality of shielded connections (Maekawa: col 6, lines 58-61).
Regarding claim 6, Jones, as modified by Maekawa (see above discussions with respect to claim 4), teaches the system, wherein the slip ring comprises a power slip ring (Jones: 70, fig 1; Maekawa: col 6, lines 64-67),
Regarding claim 7, wherein the power slip ring is coupled to the rotating platform (Jones: col 4, line 45).
Regarding claim 8, wherein the power slip ring includes N power connectors (Jones: 40, 72, fig 1; Maekawa: col 6, lines 64-67; note that the limitation "N" is considered to represent any number, e.g., 0, 1, 2, under 35 U.S.C. 112(b) above) and a ground connector (Jones: 40, 72, fig 1; Maekawa: col 7, lines 1-3).

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,686,452 B2) in view of Maekawa et al.                  (US 9,369,613 B2), hereinafter Maekawa, and Ballard (US 9,826,128 B1).
Regarding claim 5, Jones, as modified by Maekawa (see above discussions with respect to claim 4), does not teach the system, wherein the plurality of shielded connections comprises alternating signal and ground connections for the slip ring.
Ballard teaches a system (see Figure 1) comprising: a first camera (352a, fig 11); a second camera (352b, fig 11); a first plurality of electrical connections (354, 384, 386, fig 11) for the first camera; and a second plurality of electrical connections (356, 384, 386, fig 11) for the second camera.





    PNG
    media_image3.png
    420
    576
    media_image3.png
    Greyscale











Ballard is analogous art because it is at least from the same field of endeavor, i.e., camera systems.  Before the effective filing date of the claimed invention, it would have been to attach an additional tilting and panning stage (Jones: 46, fig 4) to the panning-only stage (Jones: 12, fig 1) with additional cables (Jones: 42, 110, fig 1, as modified by, Maekawa: 40, fig 6) connected to the slip ring (Jones: 70, fig 1) to provide two cameras (Jones: 106, fig 1; Ballard: 352a, 252b, fig 11) as taught by Ballard.  The motivation would have been to broaden the security viewing area with another camera.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Jones, as modified by Maekawa and Ballard as discussed above, does not explicitly teach the system, wherein the signal and ground connections are alternating signal and ground connections.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to alternatingly arrange the signal and ground connections (Jones: 40, 72, fig 1; Maekawa: col 6, lines 62-64, col 7, lines 1-3; note that there is one shielded signal connection A1 of Maekawa and one shielded ground connection A3 of Maekawa for each of the two cameras 106 of Jones after modification) on the slip ring (Jones: 70, fig 1), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to allow easier identification of grouping of connections for each of the two cameras.  Therefore, it would have been obvious to combine Jones, Maekawa, and Ballard to obtain the invention as specified in claim 5.
Accordingly, Jones, as modified by Maekawa and Ballard (see above discussions with respect to claims 4 and 5), teaches the system, wherein the plurality of shielded connections comprises alternating signal and ground connections (Jones: 40, 72, fig 1; Maekawa: col 6, lines 62-64, col 7, lines 1-3; note that there is one shielded signal In re Japikse, 86 USPQ 70) for the slip ring.

Claims 10-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,686,452 B2), alone.
Regarding claim 10, Jones does not explicitly teach the system, wherein the rigid hollow tube comprises a metal tube.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the rigid hollow tube (20, fig 1) with a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The motivation would have been to provide appropriate strength to the rigid hollow tube to support the structural components of the pan tilt unit.  Therefore, it would have been obvious to modify Jones to obtain the invention as specified in claim 10.
Regarding claim 11, Jones does not teach the system, wherein the pan tilt unit (10, fig 1) is one of a plurality of pan tilt units.
Jones teaches an alternate embodiment (200, 8) comprising: a plurality of pan tilt units (214a, 220a, fig 8; 214b, 220b, fig 8), wherein the plurality of pan tilt units are stacked on a support (220b, fig 8).


    PNG
    media_image4.png
    745
    550
    media_image4.png
    Greyscale













Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the system (see Figure 1) with a plurality of pan tilt units (214a, 220a, fig 8; 214b, 220b, fig 8) stacked on the support (220b, fig 8; 12, fig 1) as taught by the alternate embodiment of Jones.  The motivation would have been to broaden the security viewing area with another pan tilt unit.  Therefore, it would have been obvious to modify Jones to obtain the invention as specified in claim 11.
Regarding claim 12, wherein the plurality of pan tilt units are stacked on the support (see Figure 8).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,686,452 B2) in view of Troy et al. (US 9,410,659 B2), hereinafter Troy.
Regarding claims 16 and 17, Jones does not teach the system, [claim 16] wherein the rotating platform's angular position, velocity, or acceleration is measured using a rotary encoder, [claim 17] wherein the tilt mechanism's angular position, velocity, or acceleration is measured using a rotary encoder.
Troy teaches a system comprising: a boom arm (20, fig 1); and rotary encoders (16a, 16b, fig 10) for measuring pan and tilt angles of the boom arm (col 6, lines 38-41).

    PNG
    media_image5.png
    514
    709
    media_image5.png
    Greyscale











Troy is analogous art because it is at least from a similar problem solving area, i.e., facilitating adjustments with panning and tilting mechanisms.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in 
Accordingly, Jones, as modified by Troy with respect to claims 16 and 17, teaches the system, [claim 16] wherein the rotating platform's angular position, velocity, or acceleration is measured using a rotary encoder (Troy: 16b, fig 10, col 6, lines 38-41), [claim 17] wherein the tilt mechanism's angular position, velocity, or acceleration is measured using a rotary encoder (Troy: 16a, fig 10, col 6, lines 38-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631